DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 21, 27 and 47 rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (US 2021/0194756, “Babaei756”) in view of Babaei et al. (US 2020/0053777, “Babaei777”).
Examiner’s note: in what follows, references are drawn to Babaei756 unless otherwise mentioned.
Babaei756 discloses “Beam Failure Recovery in Unlicensed Cells” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 1, a method for wireless communications at a user equipment (UE), comprising: 
receiving, from a base station, a bandwidth part switching configuration message comprising a switching parameter ([0333] “a UE may be configured with 
performing a plurality of listen-before-talk procedures for a first bandwidth part ([0328] “there may be multiple parallel LBT procedures for this BWP.”); and 
switching to a second bandwidth part for uplink communications with the base station based at least in part on the switching parameter and a number of failures associated with the plurality of listen-before-talk procedures for the first bandwidth part ([0333] “if LBT fails using a first LBT configuration for one AUL resource in one BWP a UE can attempt transmission in another AUL resource in another BWP.” Note that switching to another BWP based on a parameter will be discussed in view of Babaei777.).
It is noted that while disclosing LBT based on a BWP, Babaei756 does not specifically teach about a parameter for switching BWPs. It, however, had been known before the effective filing date of the instant application as shown by Babaei777 as follows;
receiving, from a base station, a bandwidth part switching configuration message comprising a switching parameter ([Babaei777, 0270] “a base station may semi-statistically configure a UE with one or more BWPs.”, and [Babaei777, 0267] “If a 
switching to … based at least in part on the switching parameter ([Babaei777, 0270] “A UE may switch an active BWP from a first BWP to a second BWP in response to receiving a DCI indicating the second BWP as an active BWP and/or in response to an expiry of BWP inactivity timer”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Babaei756 by using the features of Babaei777 in order to reduce latency by achieving fast switching between BWPs such that “A wireless device receives configuration parameters of a first bandwidth part and a second bandwidth part of an unlicensed cell.” [Babaei777, Abstract]. 

Regarding claim 21, a method for wireless communications at a base station, comprising: 
transmitting, to a UE, a bandwidth part switching configuration message comprising a switching parameter (This will be discussed in view of Babaei777.); 
receiving, from the UE, a first uplink transmission in a first bandwidth part ([0328] “LBT may be performed in units of 20 MHz. In this case, there may be multiple parallel LBT procedures for this BWP.”); and 
receiving, from the UE, an uplink transmission in a second bandwidth part based at least in part on the switching parameter and an uplink listen-before-talk failure ([0333] “if LBT fails using a first LBT configuration for one AUL resource in one BWP a UE can in another AUL resource in another BWP.” Note that switching to another BWP based on a parameter will be discussed in view of Babaei777.).
It is noted that while disclosing LBT based on a BWP, Babaei756 does not specifically teach about a parameter for switching BWPs. It, however, had been known before the effective filing date of the instant application as shown by Babaei777 as follows;
transmitting, to a UE, a bandwidth part switching configuration message comprising a switching parameter ([Babaei777, 0270] “a base station may semi-statistically configure a UE with one or more BWPs.”, and [Babaei777, 0267] “If a DCI comprises a BWP indicator field, a BWP indicator field value may indicate an active UL BWP, from a configured UL BWP set, for one or more UL transmissions.”);
based at least in part on the switching parameter ([Babaei777, 0270] “A UE may switch an active BWP from a first BWP to a second BWP in response to receiving a DCI indicating the second BWP as an active BWP and/or in response to an expiry of BWP inactivity timer”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Babaei756 by using the features of Babaei777 in order to reduce latency by achieving fast switching between BWPs such that “A wireless device receives configuration parameters of a first bandwidth part and a second bandwidth part of an unlicensed cell.” [Babaei777, Abstract].

Regarding claim 27, it is an apparatus for wireless communications at a user equipment (UE) corresponding to the method claim 1, except “a processor, memory 

Regarding claim 47, it is an apparatus for wireless communications at a base station corresponding to claim 21 except “a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor’ ([0191 and Fig. 3] “The base station 1, 120A, may comprise at least one communication interface 320A (e.g. a wireless modem, an antenna, a wired modem, and/or the like), at least one processor 321A, and at least one set of program code instructions 323A stored in non-transitory memory 322A and executable by the at least one processor 321A.”) and is therefore rejected for the similar reasons set forth in the rejection of claim 21. 

Claim(s) 2 and 28 rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (US 2021/0194756, “Babaei756”) in view of Babaei et al. (US 2020/0053777, “Babaei777”) and further in view of Deenoo et al. (US 2021/0243808, “Deenoo”).
Examiner’s note: in what follows, references are drawn to Babaei756 unless otherwise mentioned.
Regarding claims 2 and 28, It is noted that while disclosing LBT based on a BWP, Babaei756 does not specifically teach about RA based on switching to another BWP. It, however, had been known before the effective filing date of the instant application as shown by Deenoo as follows;
the method of claim 1, further comprising: 
performing a random access procedure on the second bandwidth part based at least in part on switching to the second bandwidth part ([Deenoo, 0166] “The WTRU may indicate the autonomous BWP switch to the network, for example, using an RA process including a selection of a preamble that belongs to the BWP that the WTRU is switching to.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Babaei756 by using the features of Deenoo in order to reduce latency by achieving fast switching between BWPs such that “The WTRU may evaluate the channel and identify a level of uncertainty and/or ambiguity when processing measurement samples” [Deenoo, 0004].

Claim(s) 9 and 35 rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (US 2021/0194756, “Babaei756”) in view of Babaei et al. (US 2020/0053777, “Babaei777”) and further in view of Shi (US 2021/0160927).
Examiner’s note: in what follows, references are drawn to Babaei756 unless otherwise mentioned.
Regarding claims 9 and 35, it is noted that while disclosing LBT based on a BWP, Babaei756 does not specifically teach about switching to BWP2 based on a 
the method of claim 1 and the apparatus of claim 27, respectively, further comprising: determining to switch to the second bandwidth part based at least in part on the number of failures associated with the plurality of listen-before-talk procedures for the first bandwidth part satisfying a threshold value ([Shi, 0131] “when the terminal device fails to perform LBT on the currently activated first uplink BWP and a back off time is greater than or equal to a second threshold, the currently activated uplink BWP is switched from the first uplink BWP to the second uplink BWP.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Babaei756 by using the features of Shi in order to effectively implement procedures of random access on the unlicensed spectrum such that “the terminal device determines a target uplink BWP by Listen Before Talk (LBT), and uses a target resource to transmit data on the target uplink BWP” [Shi, 0078].

Claim(s) 12-15 and 38-41 rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (US 2021/0194756, “Babaei756”) in view of Babaei et al. (US 2020/0053777, “Babaei777”) and further in view of Zhou et al. (US 2022/0070970, “Zhou”).
Examiner’s note: in what follows, references are drawn to Babaei756 unless otherwise mentioned.
Regarding claims 12 and 38, it is noted that while disclosing LBT based on a BWP, Babaei756 does not specifically teach about a number of BWP switches. It, however, had been known before the effective filing date of the instant application as shown by Zhou as follows;
the method of claim 1 and the apparatus of claim 28, respectively, further comprising: determining a number of bandwidth part switches based at least in part on the switching parameter, wherein the switch to the second bandwidth part is based at least in part on the number of bandwidth part switches ([Zhou, 0495 and Fig. 32] “The configuration parameters 3212 may comprise a configuration of a plurality of BWPs 3206 of the cell. The plurality of BWPs may comprise N+1 BWPs: BWP 0, BWP 1, BWP 2 . . . BWP N. The wireless device 3204 may receive the one or more messages at time t.sub.1.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Babaei756 by using the features of Zhou in order to decrease signaling overhead and increase spectral efficiency such that “BWP control procedures and BWP timer management procedures are described.” [Zhou, 0004].

Regarding claims 13 and 39, the method of claim 12 and the apparatus of claim 38, respectively, wherein the switching parameter comprises an indication of one or more of: an upper threshold number of bandwidth part switches, a lower threshold number of bandwidth part switches (The first and the second alternatives are not examined.), a fixed number of bandwidth part switches ([Zhou, 0496] “The wireless 

Regarding claims 14 and 40, the method of claim 1 and the apparatus of claim 27, respectively, further comprising: selecting the second bandwidth part based at least in part on the switching parameter ([Zhou, 0514] “The wireless device 3604 may determine, for example, one of: an activation of the second BWP, a deactivation of the second BWP, and a switch to the second BWP, based on the contents of the action indication field, at time t.sub.4.”).
The rational and motivation for adding this teaching of Zhou is the same as for claim 13. 

Regarding claims 15 and 41, the method of claim 14 and the apparatus of claim 40, respectively, wherein the switching parameter comprises an indication of a bandwidth part priority order ([Zhou, 0369] “A wireless device may perform BWP switching to a BWP indicated by a PDCCH, for example, if a MAC entity receives a PDCCH (e.g., a PDCCH order) for a BWP switching”), and wherein selecting the second bandwidth part is based at least in part on the bandwidth part priority order ([Zhou, 0370] “A wireless device may perform the BWP switching to a BWP indicated by the PDCCH”).

Claim(s) 20 and 46 rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (US 2021/0194756, “Babaei756”) in view of Babaei et al. (US 2020/0053777, “Babaei777”) and further in view of WO2021/128224 (“WO224”).
Examiner’s note: in what follows, references are drawn to Babaei756 unless otherwise mentioned.
Regarding claims 20 and 46, it is noted that while disclosing LBT based on a BWP, Babaei756 does not specifically teach about BWP3. It, however, had been known before the effective filing date of the instant application as shown by WO224 as follows;
the method of claim 1 and the apparatus of claim 27, respectively, further comprising: performing one or more listen-before-talk procedures for the second bandwidth part ([WO224, P10] “the terminal device may switch the BWP during the recovery of the consistent uplink LBT failure to recover from the consistent uplink LBT failure.”); and switching to a third bandwidth part according to the bandwidth part switching configuration message and the switching parameter based at least in part on a number of failures associated with the one or more listen-before-talk procedures for the second bandwidth part ([WO224, P10] “the random access on BWP2 fails, the activated BWP of the terminal device is switched from BWP2 to BWP3”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Babaei756 by using the features of WO224 in order to improve the efficiency of data transmission such that “he terminal device performs the bandwidth part (BWP) handover process to activate the BWP to switch from the current BWP to other BWPs for random access to restore the consistent UL LBT failure.” [WO224, P3 lines 46-47].
Claim(s) 25 and 51 rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (US 2021/0194756, “Babaei756”) in view of Babaei et al. (US 2020/0053777, “Babaei777”) and further in view of Chin et al. (US 2021/0105096, “Chin”) and its provisional application 62/909950 (‘Chin950”).
Examiner’s note: in what follows, references are drawn to Babaei756 unless otherwise mentioned.
Regarding claims 25 and 51, it is noted that while disclosing LBT based on a BWP, Babaei756 does not specifically teach about reporting LBT failure. It, however, had been known before the effective filing date of the instant application as shown by Chin as follows
the method of claim 21 and the apparatus of claim 47, respectively, further comprising: receiving, from a secondary node, an indication of a failure for a primary cell based at least in part on a number of uplink listen-before-talk failures for the first bandwidth part exceeding a threshold value ([Chin, 0023] “transmitting a secondary cell group (SCG) failure report when the LBT_COUNTER reaches a threshold value (MaxLBT threshold) configured on a bandwidth part (BWP)” See [Chin950, P14] last bullet on P14.).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Babaei756 by using the features of Chin in order to improve retransmission of a HARQ process initially transmitted such that “the SCG failure report is transmitted when consistent UL LBT failures have been detected on all BWPs configured with PRACH resources on the PSCell.” [Chin, 0014].

Allowable Subject Matter
Claims 3-8, 10-11, 16-19, 22-24, 26, 29-34, 36-37, 42-45, 48-50 and 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on Monday to Friday between 9AM and 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.


/HARRY H KIM/           Primary Examiner, Art Unit 2411